Case 0:20-cv-61693-WPD Document 1 Entered on FLSD Docket 08/21/2020 Page 1 of 9




                            UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA

                              CASE NO.: __________________ CIV
                               STATE CASE NO.: CACE 20-012179

 FRANK DEMARZO,

        Plaintiff,
 v.

 HEALTHCARE TRUST OF AMERICA,
 INC., a Foreign Profit Corporation,

        Defendant.

 ____________________________________/

               DEFENDANT, HEALTHCARE TRUST OF AMERICA, INC.'S
                            NOTICE OF REMOVAL

        Defendant, HEALTHCARE TRUST OF AMERICA, INC., by and through its undersigned

 counsel, and pursuant to 28 U.S.C. § 1441 and§ 1446, hereby gives notice of the removal to this

 Court of the case styled, Frank Demarzo v. Healthcare Trust of America, Inc, filed in the Circuit

 Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, Case No.: CACE

 20-012179. As grounds for this removal, the Defendant states the following:

 1.     HEALTHCARE TRUST OF AMERICA is a Defendant in a civil action brought against it

 in the Circuit Court of the Seventeenth Judicial Circuit in and for Broward County, Florida, styled

 Frank Demarzo v. Healthcare Trust of America, Inc., Case No.: CACE 20-012179. See Pl.’s

 Compl. attached as Defendant’s Exhibit "A."

 2.     In the Complaint, the Plaintiff, FRANK DEMARZO alleges that on or about June 11, 2018,

 he slipped and fell on the painted curb/sidewalk in front of the Defendant’s healthcare clinic

 located at 9800 West Commercial Boulevard in Sunrise, Florida. Id. Plaintiff has brought a cause

 of action for negligence against HEALTHCARE TRUST OF AMERICA for failing to reasonably
Case 0:20-cv-61693-WPD Document 1 Entered on FLSD Docket 08/21/2020 Page 2 of 9




 maintain, inspect and/or remedy the subject curb/sidewalk and failing to adequately warn Plaintiff

 of same. Id.

 3.     The aforementioned action is one over which this Court has original jurisdiction under the

 provisions of 28 U.S.C. §1332 and is one which may be removed to this Court by the Defendant

 HEALTHCARE TRUST OF AMERICA herein, pursuant to 28 U.S.C. §§ 1441 and 1446. See

 Darden v. Ford Consumer Fin. Co., Inc., 200 F. 3d 753,755 (11th Cir. 2000) (Removal jurisdiction

 exists only where the district court would have had original jurisdiction over the action).

 4.     The Plaintiff’s claim could have been filed in federal court originally, in that (a) it is an

 action between citizens of different states; and (b) it is a civil action in which the amount in

 controversy exceeds the sum of $75,000.00, exclusive of interest and costs. See 28 U.S.C. §

 1332(a).

                                       Complete Diversity Exists

 5.     Diversity exists between the parties as:

            a. The Plaintiff is not an Arizona citizen: The Plaintiff's Complaint is silent as to

                his State of citizenship and only indicates that he is a resident of Broward County,

                Florida. See Exhibit A. See Taylor v. Appleton, 30 F. 3d 1365,1367 (11th Cir. 1994)

                (Citizenship, not residence, is the key fact that must be alleged in the complaint to

                establish diversity for a natural person); see also 13B Wright, Miller & Cooper,

                Federal Practice and Procedure: Jurisdiction 2d § 3602 (1984 & Supp. 2008).

                Velazquez v. Advance Stores Co., Inc., No. 13-60740-CIV, 2013 WL 2005697, at

                *1 n.1 (S.D. Fla. May 15, 2013) (residency is not the equivalent of citizenship for

                diversity purposes).

                Accordingly, Counsel for the Defendant did a background investigation on the
Case 0:20-cv-61693-WPD Document 1 Entered on FLSD Docket 08/21/2020 Page 3 of 9




                Plaintiff to determine his citizenship. The results of this investigation, which were

                received on August 11, 2020 reflect the Plaintiff’s current address and all of his

                prior addresses since 1993 and yielded no addresses within the State of Arizona.

                See Aff. of Thomas W. Paradise, Esquire attached as Defendant’s Exhibit “B.”

            b. Defendant HEALTHCARE TRUST OF AMERICA is a citizen of the State of

                Arizona: HEALTHCARE TRUST OF AMERICA is a foreign, for profit

                corporation registered in the State of Arizona with its principal place of business

                located in Scottsdale, Arizona. As a result, HEALTHCARE TRUST OF

                AMERICA is considered to be a citizen of the State of Arizona. The phrase

                “principal place of business” in 28 USC §1332(c)(1) refers to the place where the

                corporation’ s high-level officers direct, control and coordinate the corporation’ s

                activities. Courts have often metaphorically called that place the corporation’ s

                “nerve center.” The “nerve center” will typically be found at a corporation’ s

                headquarters. See, Hertz Corp. v. Friend, 599 US 77 (2010). As such,

                HEALTHCARE TRUST OF AMERICA is considered to be a citizen of Arizona.

                See Exhibit “C” documentation from Sunbiz.org regarding HEALTHCARE

                TRUST OF AMERICA’s principal place of business.

                         The Amount in Controversy Exceeds $75,000.00

 6.     The matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest,

 costs and attorney's fees.

 7.     In his Complaint, the Plaintiff alleges damages in excess of $30,000.00, but with no dollar

 value affixed to any of the items of damages being claimed. See Exhibit "A."

 8.     When it is not apparent from the face of the Complaint that the jurisdictional amount is
Case 0:20-cv-61693-WPD Document 1 Entered on FLSD Docket 08/21/2020 Page 4 of 9




 met, the Court can consider “other papers” received by the defendant to determine if the case is

 removable. See 28 U.S.C.A. § 1446(b); Bermudez v. Wal-mart Stores Texas, LLC. aka Walmart

 Supercenter #470, No. C–10–127, 2010 WL 2486868 at 3 (S.D.Tex. 2010); Foster v. The Home

 Depot Inc., No. Civ.A. 05-CV-1999, 2006 WL 470596 at 2 (E.D.Pa. 2006); Stramel v. GE Capital

 Small Bus. Fin. Corp., 955 F. Supp. 65, 68 (E.D.Tex. 1997).

 9.      Courts have held that responses to requests for admissions, settlement offers, and other

 correspondence between parties can be ‘other paper’ under 28 U.S.C. § 1446(b). Wilson v. Target

 Corp., 2010 WL 3632794 (S.D.Fla. 2010), citing Lowery v. Ala. Power Co., 483 F. 3d 1184, 121

 n. 62 (11th Cir. 2007) (discussion of the judicial development of the term “other paper”); Addo v.

 Globe Life & Accident Ins. Co., 230F. 2d 779, 780 (11th Cir. 1989) (response to request for

 admissions).

 10.     Medical bills also constitute “other papers.” See Bermudez, 2010 WL 2486868 at 3.

 11.     In this case, the Plaintiff is alleging that as a result of the subject incident he sustained

 injuries to his right ankle, which included: a right communicated fracture of the distal fibula and a

 fracture of the posterior malleolus of the tibia.1

 12.     A review of Plaintiff’s medical records also show that he was immediately hospitalized

 following the subject slip and fall and subsequently underwent multiple surgical procedures in

 order to correct the ankle fractures he contends were sustained during the subject incident. See

 Exhibit “B.” The surgical procedures include an open reduction and internal fixation of the

 trimalleolar ankle fracture with the placement of hardware which occurred on June 14, 2018 and

 removal of the hardware with reinsertion/repositioning of posterior malleolar screw for fixation


 1
   Due to HIPAA considerations, the undersigned cannot produce a copy of the Plaintiff’s medical records or bills with
 its Notice of Removal. However, should the Court need to review the actual bills to determine whether diversity
 subject matter jurisdiction exists, then the undersigned will provide such documentation to the Court.
Case 0:20-cv-61693-WPD Document 1 Entered on FLSD Docket 08/21/2020 Page 5 of 9




 which occurred on November 13, 2018. See Id.

 13.    Prior to the commencement of litigation Plaintiff’s Counsel provided the Defendant with

 Plaintiff’s past medical bills, which amount to approximately $414,790.98. See Exhibit “B”.

 14.    Additionally, Plaintiff’s past medical bills do not account for any monetary compensation

 related to probable pain and suffering in the past and future and future medical care that could

 potentially be awarded to the Plaintiff by a jury. The Plaintiff has also asserted a claim for loss of

 wages in the past and future in his Complaint. See Exhibit “A.” In Plaintiff’s Counsel’s pre-suit

 correspondence, it was indicated that Plaintiff’s lost wage claim amounts to approximately

 $411,313,50. See Exhibit “D”.

 15.    The undersigned counsel for Defendant has had an opportunity to review the

 aforementioned medical bills and pre-suit correspondence from Plaintiff’s Counsel, and attests to

 the fact that if awarded, the value of the Plaintiff’s claimed injuries would exceed the jurisdictional

 requirements of this Court. See Exhibit "B;" see also Black v. State Farm Mutual Automobile Ins.

 Co., No. 10–80996–CIV, 2010 WL 4340281 at *1 (S.D. Fla. Oct. 22,2010) citing Pretka v. Kolter

 City Plaza II, Inc., 608 F. 3d 744, 755 (11th Cir. 2010) (“A defendant may introduce its own

 affidavits, declarations, or other documentation to meet its burden” of establishing jurisdiction).

 16.    Moreover, prior to the filing of this lawsuit, HEALTHCARE TRUST OF AMERICA

 received a demand letter from Plaintiff’s counsel dated May 26, 2020 setting forth a settlement

 demand well in excess of the $75,000.00 amount in controversy requirement. See Exhibit “B”/

 17.    In order to establish that the amount in controversy exceeds the jurisdictional requirements

 of the Court, a defendant can also meet its "jurisdictional burden of establishing the amount in

 controversy based on information received from the Plaintiffs in the pre-suit demand package

 [that] ... reflects an honest assessment of damages by Plaintiffs because it is based on medical
Case 0:20-cv-61693-WPD Document 1 Entered on FLSD Docket 08/21/2020 Page 6 of 9




 records provided by the Plaintiff." Katz v. J.C. Penney Corp., Inc., No. 09-CV-60067, 2009 WL

 1532129, *5 (S.D. Fla. June 1, 2009). In Katz, the defendant removed the case to Federal Court

 based on its "valuation of the jurisdictional amount through examining the medical records

 provided by the Plaintiff in her [pre-suit] demand package." Id. at *3.

 18.    "The Court gives preference to Plaintiff's own assessment of the value of her case." Black

 v. State Farm Mut. Auto. Ins. Co., No.: 10-80996-CIV, 2010 WL 4340281, *2 (S.D. Fla. Oct 22,

 2010). Although pre-suit settlement offers standing alone may not be determinative of the amount

 in controversy in any given case, when it is not apparent from the face of the Complaint that the

 jurisdictional amount is met, the Court can consider "other papers" received by the defendant to

 determine if the case is removable. See Wilson v. Target Corporation, No. 10-80451-CIV, 2010

 WL 3632794 (S.D. Fla. Sept. 14, 2010); Jade East Towers Developers v. Nationwide Mutual Ins.

 Co., 936 F. Supp. 890 (N.D. Fla. 1996).

 19.    Based on: the types of injuries suffered by the Plaintiff and the medical treatment

 (including multiple related surgeries) rendered allegedly as a result of the subject incident as

 indicated in the medical records; Plaintiff’s past medical bills amounting to approximately

 $414,790.98; and Plaintiff’s pre-suit demand which by far exceeds the $75,000.00 jurisdictional

 threshold of this Court, the Defendant has provided the necessary “other paper” which allows

 HEALTHCARE TRUST OF AMERICA and the Court to ascertain that the amount in controversy

 exceeds the $75,000 jurisdictional value.

                         Removal is Timely pursuant to 28 U.S.C. § 1446(b)

 20.      28 U.S.C. § 1446(b) states in pertinent part that: “if the case stated by the initial pleading

 is not removable, a notice of removal may be filed within thirty days after receipt by the defendant,
Case 0:20-cv-61693-WPD Document 1 Entered on FLSD Docket 08/21/2020 Page 7 of 9




 through service or otherwise, of a copy of an amended pleading, motion, order or other paper from

 which it may first be ascertained that the case is one which is or has become removable.”

 21.    Although a defendant may utilize information from a demand letter to support removal, it

 does not trigger the running of the thirty-day period under Section 1446(b). Jade E. Towers

 Developers v. Nationwide Mut. Ins. Co., 936 F. Supp. 890 (N.D.Fla. 1996). The thirty-day time

 period in which a defendant must remove a case starts to run from defendant’s receipt of initial

 pleading only when that pleading affirmatively reveals on its face that the plaintiff is seeking

 damages in excess of minimum jurisdictional amount of federal courts. Lambertson v. Go Fit,

 LLC, 918 F. Supp. 2d 1283 (S.D. Fla. 2013), citing Chapman v. Powermatic, Inc., 969 F. 2d 160

 (5th Cir. 1992). This rule promotes certainty and judicial efficiency by not requiring courts to

 inquire into what a particular defendant may or may not subjectively know. Chapman at 163. The

 policies regarding removal counsel against adopting a rule that would impute knowledge of pre-

 suit documents to defendants; congress has made clear its intent that defendants must be

 circumspect in deciding whether to remove a case. Lambertson at 1286, citing Village Square

 Condo. of Orlando, Inc. v. Nationwide Mut. Fire Ins. Co., 2009 WL 4855700 (M.D. Fla. 2009)

 (citing 28 U.S.C. § 1447 (c)). “As other courts have recognized, if pre-suit documents were allowed

 to trigger the thirty-day limitation in 28 U.S.C. 1446(b), defendants would be forced to guess as to

 an action’s removability, thus encouraging premature, and often unwarranted, removal requests.”

 Lambertson at 1286, citing Village Square Condo. of Orlando, Inc., 2009 WL 4855700 at *4.

 22.    The Plaintiff’s Complaint was served upon the Defendant HEALTHCARE TRUST OF

 AMERICA on July 29, 2020. The Complaint is silent as to the Plaintiff’s citizenship. See Exhibit

 “A”. Defendant thereafter attempted to investigate Plaintiff’s citizenship independently by means

 of a background investigation. On August 11, 2020, Defendant received the results of this
Case 0:20-cv-61693-WPD Document 1 Entered on FLSD Docket 08/21/2020 Page 8 of 9




 background investigation, which showed that none of Plaintiff’s addresses over the last twenty-

 seven (27) years have been within the state of Arizona. See Exhibit “B”. As such, August 11, 2020

 is when Defendant was put on notice that diversity jurisdiction exists in this matter.

 23.    Therefore, this Notice of Removal is timely filed and without waiver by Defendant,

 pursuant to 28 U.S.C. § 1446(b).

                                          Procedural Matters

 24.    Venue in this Court is proper pursuant to 28 U.S.C. § 1441 (a) and Local Rule 3.1 because

 this action is being removed from state court in which it was originally filed, the Circuit Court of

 the Seventeenth Judicial Circuit in and for Broward County, Florida.

 25.    Defendant will give written notice of the filing of this notice as required by 28 U.S.C. §

 1446(d). A copy of this notice will be filed with the Clerk of the Court for the Seventeenth Judicial

 Circuit, in and for Broward County, Florida, as required by 28 U.S.C. § 1446(d).

 26.    Copies of pleadings and filings made in the Circuit Court Case No.: 19-021376 (05) are

 attached hereto and made a part hereof as Composite Exhibit "E."

                                CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing was electronically
 filed with the Clerk of the Court using CM/ECF on August 21, 2020 to: Marc Lyons, Esquire
 [marc@lyonssnyder.com;           pi_filings@lyonssnyder.com;    natalia@lyonssnyder.com;
 vanessa@lyonssnyder.com] .

                                               VERNIS & BOWLING OF BROWARD, P.A.
                                               5821 Hollywood Blvd.
                                               Hollywood, FL 33021
                                               Ph: (954) 927-5330
                                               Fax: (954) 927-5320
                                               Attorneys for Defendant, Target Corporation

                                               By:     /s/ Megan Pariti
                                                       Megan Pariti, Esquire
                                                       Florida Bar No.: 1002533
                                                       MPariti@Florida-Law.com
                                                       Thomas. W. Paradise, Esquire
Case 0:20-cv-61693-WPD Document 1 Entered on FLSD Docket 08/21/2020 Page 9 of 9




                                          Florida Bar No.: 907235
                                          TParadise@Florida-Law.com
